Citation Nr: 1116083	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  05-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for generalized arthritis.  

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  

In November 2003, the Veteran presented testimony at a hearing conducted at the Cleveland RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the Veteran's claims folder.

In June 2008, the Board remanded the matter for further development.  Unfortunately, additional development is necessary before a decision can be reached on the matter.

In January 2002, the Veteran listed several disabilities but it is somewhat unclear whether he wished to file a claim for some or all of them.  In particular, he noted "chronic low back pain since 1972...; decreased ability to maintain and obtain a complete erection..; had stroke in 1994...; 1998 prostate cancer; arthritis; fibromyalgia; arthritis in neck, back, left shoulder, and knees.  As reflected above, the claim for arthritis is the subject of this appeal and as will be discussed below, the claim for an increased rating for prostate cancer has been resolved.  However, it is unclear whether the Veteran wishes to file a claim for an increased rating for service connected sexual dysfunction or service connection for fibromyalgia and/or stroke.  Accordingly, the issues of an increased rating for service connected sexual dysfunction or service connection for fibromyalgia and/or stroke have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Arthritis 

The Veteran's claim for arthritis is rather vague because it is not clear from the record which joints he contends are affected by arthritis.  For instance, in his January 2002 claim, he stated that he has arthritis in his neck, back, left shoulder, and knees.  In a September 2002 statement, the Veteran asserted that he had arthritis in his back, neck, shoulders, knees, and joints.  In the January 2003 rating decision which denied the claim, the Veteran's low back, right knee, feet, hands, wrists, shoulders, lumbar spine, and "multiple musculoskeletal problems" were mentioned.  Thus, it appears that the RO has broadly encompassed the Veteran's claim for arthritis to include his entire body, which was reasonable in light of the Veteran's vague claim.

After construing the Veteran's claim for arthritis broadly, the Board concludes that a remand is necessary to afford the Veteran a VA examination.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran testified during his November 2003 DRO hearing that he had falls or accidents while driving a truck and working heavy construction during service where he injured himself that he did not report.  For instance, he reported that he fell out of a truck and injured his back and knee.  He also contends that he has never felt right since he was sick during service and that being out in monsoons while in Vietnam led to his generalized arthritic complaints.  The Veteran also testified that he was not diagnosed with arthritis until more than ten years after his separation from service.  

The Board observes that there are no in-service notations of injuries or diagnoses of arthritis.  There is documentation that the Veteran was hospitalized for five days in July 1967 for a fever of undetermined origin that was treated and resolved.  

In his January 2002 claim, the Veteran stated that he has had chronic lower back pain since 1972.  An August 2000 private treatment record from Dr. J.J.S. of A.I.N.I. noted that the Veteran has had mid thoracic pain from a trauma to his mid thoracic spine when he was a child/teenager.  

A May 1998 private bone scan from Dr. S.R.B. indicated that the Veteran had a history of left shoulder, neck, and back pain.  The results were negative for definite evidence of skeletal metastases or acute fractures but there were degenerative changes of the left shoulder.  

Several private treatment records reflected that the Veteran suffered a work-related injury to his right knee in May 1998.  A June 1998 record from Dr. R.Z. noted that the Veteran fell off the back of a semi-tractor-trailer truck while attempting to pull down the trailer door and injured his right knee.  A June 1998 MRI showed degenerative tear of the anterior horn of the right lateral meniscus and also degenerative loss of cartilage, most prominently noted in the lateral patella-femoral joint.  He underwent arthroscopic surgery later that year to repair his right knee.  In February 2000, the Veteran reported that he still experiences pain in his lower back from a previous work accident.  

An April 2000 private total body bone scan from Dr. J.R. was negative for definite evidence of skeletal metastases or acute fracture.  There was increased activity in the major joints of the body including the feet, knees, hands, wrists, shoulders, and lower lumbar spine all of which were felt to be degenerative in nature.  

An August 2000 private x-ray of the hips from Dr. J.J.S. found degenerative changes.  A January 2005 VA cervical spine x-ray showed moderate degenerative arthritic changes of the bodies of C4 to C7, inclusive.  

Although the Veteran testified that his arthritis was not diagnosed until more than ten years after his separation from service, he has vaguely identified being involved in falls and accidents, to include falling off a truck and hurting mainly his back.  The Board concludes that this meets the low threshold necessary to establish an injury during service which triggers the duty to afford the Veteran a VA examination.  Accordingly, a remand is necessary for a VA examination before a decision can be reached on this matter.  
TDIU

The January 2003 rating decision denied an increased rating for prostate cancer, service connection for arthritis and post traumatic stress disorder (PTSD), and TDIU.  In his May 2003 notice of disagreement (NOD) the Veteran indicated that he wished to appeal all four issues.  However, a September 2003 statement of the case (SOC) was only issued with regard to the claims for arthritis and PTSD.  The Board observes that the January 2003 rating decision awarded a 100 percent rating effective from June 18, 1998, for service-connected prostate cancer status post TURP, the date service connection was established.  Because a 100 percent rating is the maximum schedular rating allowed for this disability, it appears that this claim has been resolved.  Further, the Veteran was granted service connection for PTSD in the June 2008 Board decision which resolved that issue.

The Board finds that a remand is necessary for the RO to issue a SOC with regard to the claim for TDIU.  The Board notes that on June 7, 1999, VA's General Counsel issued VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel subsequently took action in November 2009 to withdraw the prior opinion.  See November 4, 2009 General Counsel Memorandum, Subject Withdrawal of VAOPGCPREC 6-99).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.

When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of TDIU is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records dated from 2005 to the present.

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for generalized arthritis.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for generalized arthritis.  
Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current arthritis of any body part (to include but not limited to neck, shoulders, back, knees, joints) is causally or etiologically related to the rigors of military service while driving a truck and working construction from October 1966 to February 1968 to include falls, as opposed to its being more likely due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  An SOC, containing all applicable laws and regulations, on the issue of entitlement to TDIU must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



